FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 13, 2022

                                       No. 04-22-00369-CV

                   Lavelle BROWN, Kathia Viquez and Viquez Realty, LLC,
                               Appellant/Cross- Appellee,

                                                 v.

                                       Krista GILMORE
                                    Appellee/Cross- Appellant,

                  From the County Court At Law No. 10, Bexar County, Texas
                              Trial Court No. 2021CV00936A
                        Honorable David J. Rodriguez, Judge Presiding


                                          ORDER
        The parties have filed a Joint Motion to Abate Consideration of Cross-Appellant’s
Appeal, arguing that because this court’s determination of appellant’s issues “will necessarily
impact the outcome of cross-appellant’s appeal,” this court should abate consideration of cross-
appellant’s appeal and extend the deadline for cross-appellant’s brief to thirty days following this
court’s determination of appellant’s appeal. The parties’ motion is DENIED. What the parties
describe is true in all cross-appeals, and this court does not believe that abatement will serve the
conservation of judicial resources.

                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of September, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court